 


109 HR 3108 IH: Religious Freedom and Respect in the Armed Forces Commission Act
U.S. House of Representatives
2005-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3108 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2005 
Mr. Israel (for himself, Mrs. Capps, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To establish the Commission on Religious Freedom and Respect in the Armed Forces to assess the freedom of religion and respect for the diversity of spiritual values in the Armed Forces. 
 
 
1.Short titleThis Act may be cited as the Religious Freedom and Respect in the Armed Forces Commission Act.  
2.EstablishmentThere is established a commission to be known as the Commission on Religious Freedom and Respect in the Armed Forces (in this Act referred to as the Commission). 
3.Definition of Religious FreedomIn this Act, the term religious freedom means the freedom to choose one’s religious beliefs, to express such beliefs, and to exercise one’s religious beliefs, rituals, and traditions, without coercion or intimidation.  
4.Duties and powers 
(a)Duties of the CommissionThe Commission shall conduct a review to assess religious freedom, and respect and tolerance for the diversity of spiritual values, in the Armed Forces. The review conducted by the Commission shall include— 
(1)an examination of the issues of religious freedom and respect for the diversity of spiritual values in the Armed Forces; 
(2)an assessment of the policies, procedures, and responsibilities for the accommodation of religious exercise in the Armed Forces; 
(3)a review of the report titled The Report of the Headquarters Review Group Concerning the Religious Climate at the U.S. Air Force Academy, issued on June 22, 2005; and 
(4)a review of any reports by the Government Accountability Office or an Inspector General, and any recommendations from other governmental or nongovernmental sources, regarding religious freedom and respect for the diversity of spiritual values in the Armed Forces that the Commission considers appropriate. 
(b)Areas of ReviewAs part of the review under subsection (a), the Commission shall identify and make findings regarding— 
(1)opportunities to clarify guidelines for religious freedom in the Armed Forces; 
(2)areas within the Armed Forces where accommodation of religious freedom can be enhanced and improved; and 
(3)ways to improve and enhance respect and tolerance for the diversity of spiritual values in the Armed Forces. 
(c)HearingsThe Commission may, for the purpose of carrying out this Act, hold hearings, take testimony, and receive evidence as the Commission considers appropriate. The Commission may issue subpoenas to compel the attendance of witnesses and the production of documents, and may administer oaths to witnesses appearing before it.  
(d)Obtaining Official DataSubject to sections 552, 552a, and 552b of title 5, United States Code, the Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the Chairman of the Commission, the head of that department or agency shall furnish the information to the Commission. 
(e)ContractsThe Commission may contract, as the Commission considers appropriate, for the provision of services, facilities, studies, and reports that will assist the Commission in carrying out its duties, responsibilities, and powers.   
5.Membership 
(a)Number and qualificationsThe Commission shall be composed of 12 members, appointed from among individuals who are scholars, experts, or other individuals with substantial knowledge of or experience in— 
(1)the constitution and church-state relations; 
(2)pastoral care; or 
(3)professional development in the Armed Forces. 
(b)AppointmentOf the members described under subsection (a)— 
(1)four shall be appointed by the President, not more than 2 of whom may be of the same political party; 
(2)two shall be appointed by the Speaker of the House of Representatives; 
(3)two shall be appointed by the minority leader of the House of Representatives; 
(4)two shall be appointed by the majority leader of the Senate; and 
(5)two shall be appointed by the minority leader of the Senate. 
(c)Operations 
(1)AppointmentMembers of the Commission shall be appointed not later than 30 days after the date of the enactment of this Act. 
(2)ChairmanThe President shall designate one member of the Commission to serve as Chairman of the Commission. 
(3)Meetings 
(A)FrequencyThe Commission shall meet monthly at the call of the Chairman and at additional times as the Commission considers appropriate. 
(B)QuorumSeven members of the Commission shall constitute a quorum but a lesser number may hold hearings.  
(4)CompensationMembers of the Commission shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(5)Professional staffThe Commission may employ, pursuant to laws and regulations governing the civil service, an executive secretary and any clerical, professional, and technical assistants as may be necessary. 
(6)Terms and VacanciesEach member shall be appointed for the life of the Commission. A vacancy in the Commission shall be filled in the manner in which the original appointment was made. The appointment of the replacement member shall be made not later than 30 days after the date on which the vacancy occurs. 
6.ReportNot later than 6 months after the date of the enactment of this Act, the Commission shall submit a report to the President and Congress on the Commission’s findings. The report shall include the following: 
(1)An assessment of religious freedom, and respect and tolerance for the diversity of spiritual values, in the Armed Forces. 
(2)Recommendations to clarify the right of religious freedom in the Armed Forces and to ensure that the rights of those who engage in religious exercise and expression, as well as those who do not, are respected. 
(3)Recommendations regarding how the Armed Forces can promote and enhance tolerance and respect for the spiritual values of all people. 
7.Termination of the CommissionThe Commission shall terminate 60 days after the date on which the Commission submits the report required under section 6. 
8.FundingFunds for activities of the Commission shall be provided from amounts appropriated for the Department of Defense.  
 
